Citation Nr: 9930156	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for osteoarthritis.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement service connection for a dental condition 
including pyorrhea (for VA treatment purposes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran had honorable active military service in the Army 
from November 1970 to August 1972.  He also had active 
service in the Navy, apparently from December 1982 to October 
1990; not all of this service has been verified; and the 
final discharge in October 1990 was other than dishonorable.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the VA RO 
which denied, in pertinent part, service connection for low 
back strain, osteoarthritis (the joints involved are not 
clearly specified, but apparently include the cervical 
spine), hearing loss, and a dental condition including 
pyorrhea (for VA treatment purposes).  Personal hearings were 
conducted at the RO in September 1997 and March 1998.  


REMAND

The file shows the appellant had honorable active service in 
the Army from November 1970 to August 1972.  As to that 
period, he is a "veteran."  38 U.S.C.A. § 101(2) (West 
1991).

He also had active service in the Navy, apparently from 
December 1982 to October 1990, and he claims service 
connection for various conditions based on such service.  The 
service department has not verified the dates and character 
of discharge of all of this service.  The National Personnel 
Records Center (NPRC) did provide the veteran's final 
discharge document, DD Form 214, which notes a period of 
service from April 1990 to October 1990, ending with an other 
than honorable discharge due to misconduct.  The initial step 
in adjudicating a service connection claim is to establish 
that the applicant is a "veteran," and the RO must verify 
dates and character of all periods of service.  Compensation 
and most other VA benefits may not be granted if based on 
service which was dishonorable for VA purposes.  When a 
serviceman is given an other than honorable discharge from 
the service department, the RO must do an administrative 
decision on the question of whether such discharge was 
dishonorable for VA purposes, and the burden is on the 
applicant to establish "veteran" status by the 
preponderance of the evidence.  See 38 U.S.C.A. §§ 101(2) and 
(18), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.12, 3.13, 
3.203(1999); Laruan v. West, 11 Vet.App. 80 (1998).  

In adjudicating the service connection claims on appeal, the 
RO has not verified the dates and character of all of the 
appellant's Naval service, nor has it done an administrative 
decision on character of discharge.  Such must be done, and 
thus the case is remanded for the following action: 

1.  The RO should obtain, from the NPRC 
or other indicated service department 
office, verification of the dates and 
character of discharge of all of the 
appellant's active service in the Navy 
(reportedly from December 1982 to October 
1990).  Personnel records, including 
those containing facts and circumstances 
of the final other than honorable 
discharge in October 1990, should also be 
obtained.

2.  The RO should thereafter do an 
administrative decision on character of 
discharge with regard to all of the 
appellant's active Naval service.  

3.  The RO should then review the claims 
for service connection.  If the claims 
are denied, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








